Citation Nr: 0501295	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-37 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to March 
1948, and from March 1952 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  

In written statements received in December 2004, the veteran 
appears to raise the additional issues of entitlement to 
service connection for a heart disorder, essential tremors, 
and Parkinson's Disease.  Those issues are hereby referred to 
the RO for initial consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims at issue 
before the Board at this time.

2.  The veteran's hearing was noted as normal at separation 
from service; the first objective indication of sensorineural 
hearing loss was in 1999, approximately 47 years after his 
final separation from service, and no medical evidence of 
record has linked his current bilateral hearing loss with any 
incident of service.

3.  The record does not contain competent objective evidence 
showing the presence of tinnitus during service, or of a 
current diagnosis of tinnitus.  

4.  Vertigo was not noted during service; the first objective 
indication of vertigo was in 1999, approximately 47 years 
after his final separation from service, and no medical 
evidence of record has linked his current vertigo with any 
incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Vertigo was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

By letter dated in October 2003, the RO advised the veteran 
of the enactment of the VCAA.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The August 2004 statement of the case (SOC) and the VCAA 
letter notified the appellant of the relevant laws and 
regulations pertinent to his claims for service connection, 
and essentially advised him of the evidence necessary to 
substantiate his claims.  The SOC and VCAA letter notified 
the appellant of his and VA's respective obligations to 
obtain different types of evidence.  They also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Some of the veteran's service medical records appear to have 
been lost in a fire at the National Personnel Records Center 
in 1973.  When a veteran's service medical records are 
unavailable, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (see 
38 U.S.C.A. §§ 71204(d)(1), 5107(b) (West 1991)), are 
heightened.  See also Moore (Howard) v. Derwinski. 1 Vet. 
App. 401, 404 (1991).  However, the claims folder does 
contain the separation examinations for each of the veteran's 
periods of service.  Additionally, the RO obtained 
information from the hospital admission cards prepared by the 
Office of the Surgeon General, Department of the Army, from 
1942 to 1945 and from 1950 to 1954.  VA outpatient records 
have been obtained.  The appellant has not indicated that he 
has any additional evidence to submit.  

The VA has also afforded the veteran a thorough examination 
to assess the nature and etiology of his claimed condition.  
Further, the VA has undertaken all reasonable efforts to 
assist the veteran in securing all evidence and has satisfied 
its duty to assist under the VCAA.  The Board finds that both 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board will now address the merits of the veteran's claim.

Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  Sensorineural hearing loss may be presumed 
to have been incurred during service if it is manifest to a 
degree of 10 percent or more within the first year following 
service.  38 U.S.C.A. § 1101, 1112 (West 2002).  

As noted above, some of the veteran's service medical records 
were destroyed in a fire in 1973.  The service separation 
examination in March 1948 does not reveal that any hearing 
test was conducted.  However, the final service separation 
examination in August 1952 noted 15/15 normal hearing in each 
ear by whispered voice testing.  Additionally, the Board 
notes that the hospital admission cards prepared by the 
Office of the Surgeon General, Department of the Army make no 
reference to hearing loss.  These records provide negative 
evidence against this claim. 

The record contains no objective evidence of any treatment 
for or complaints of hearing loss in the years following 
service.  In November 1999, audiologic testing showed 
bilateral hearing loss.  A February 2000 VA audiology 
consultation noted mild to moderate sensorineural hearing 
loss.  

The current VA audiologic findings show that the veteran has 
a current bilateral hearing loss by VA standards.  38 C.F.R. 
§ 3.385 (2004).  However, there is no competent medical 
evidence which would connect the current hearing loss to the 
veteran's periods of service, the last of which ended nearly 
five decades earlier, and the veteran himself denied noise 
exposure during service on the February 2000 audiology 
consultation.  

The veteran has contended in written statements that his 
hearing loss was at least partly attributable to noise 
exposure during service.  The issue is whether the veteran 
developed a chronic hearing disorder during service to which 
the current complaints are causally related.  The veteran 
believes that there is a causal relationship.  However, his 
lay statements are contradicted by the medical evidence 
showing a normal separation examination and no hearing loss 
diagnosis until many decades after service, and, by 
themselves, the lay statements are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  The 
veteran conceded within his substantive appeal to the Board 
that it was "nearly impossible" to pin point the origin of 
his hearing loss, yet he believes that this hearing loss can 
be reasonably attributed to his service nearly 50 years ago 
rather than (for example purposes only) his age or other 
factors that have no relationship to service. 

For a showing of a chronic disease in service, such as a 
chronic hearing loss, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish a chronic condition that 
can be linked to service.  When the fact of chronicity in 
service is not adequately supported, as in this case, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  The competent medical 
evidence does not indicate the presence of sensorineural 
hearing loss until 1999, approximately 47 years after the 
veteran's final separation from service, and there is no 
competent evidence showing a causal link between the current 
hearing problems and military service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hearing loss.  38 U.S.C.A. § 1101, 1112 (West 2002); 38 
C.F.R.  § 3.303 (2004).  Since the weight of the evidence for 
and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2004).

Tinnitus and Vertigo

Neither the March 1948 nor the August 1952 service separation 
examinations, nor the hospital admission cards prepared by 
the Office of the Surgeon General, Department of the Army, 
note the presence of tinnitus or vertigo.  

The record contains no objective evidence of any treatment 
for or complaints of tinnitus or vertigo in the years 
following service.  In August 1999, the veteran was seen with 
complaints of sudden onset of vertigo.  The veteran reported 
that he had been very healthy before suddenly feeling dizzy.  
A February 2000 VA audiology consultation noted sudden onset 
of vertigo in 1999.  The veteran reported no tinnitus at that 
time.

As the Court has pointed out, the lack of continuity of 
treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
Review of the record indicates that there is no objective 
medical evidence to demonstrate a diagnosis of tinnitus since 
service.  Nor does the record contain competent objective 
evidence showing the presence of vertigo during service 
nearly 50 years ago.  There is no competent evidence of a 
nexus between the currently demonstrated vertigo and the 
veteran's periods of service many decades earlier.  

The veteran has contended in written statements that his 
vertigo was at least partly attributable to his periods of 
service.  The issue, however, is whether the veteran 
developed a chronic disorder during service to which the 
current complaints are causally related.  The veteran 
believes that there is a causal relationship.  However, his 
lay statements are contradicted by the medical evidence 
showing a normal separation examination and sudden onset of 
vertigo many decades after service, and, by themselves, the 
lay statements are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  See Espiritu, supra.  Once again, within 
his notice of disagreement dated March 2004, the veteran 
concedes that modern medicine is not certain of the causation 
of these disorders.  This fact, particularly in light of the 
many decades between service and the first time the veteran 
complained about these disorders to health care providers, 
does not provide a basis to grant this claim.  Based upon the 
foregoing, the Board concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for vertigo and tinnitus.  Since the weight of the 
evidence for and against the claims is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R.  § 3.102 (2004).


ORDER

The appeal is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


